206 So. 2d 922 (1967)
Gene WARD
v.
STATE.
6 Div. 460.
Supreme Court of Alabama.
June 29, 1967.
Rehearing Denied February 15, 1968.
Rogers, Howard, Redden & Mills, Birmingham, for petitioner.
MacDonald Gallion, Atty. Gen., and John C. Tyson, III, Asst. Atty. Gen., opposed.
GOODWYN, Justice.
Petition by Gene Ward for certiorari to the Court of Appeals to review and revise the opinion and decision of that court in Ward v. State of Alabama, 206 So. 2d 897 (6 Div. 99.)
The writ is due to be denied. However, we deem it appropriate to state again that "denying the petition for certiorari without opinion by this court is not to be deemed an *923 approval of all statements of law by the Court of Appeals." See: Mobile Pure Milk Co. v. Coleman, 230 Ala. 432, 434, 161 So. 829.
Writ denied.
LIVINGSTON, C. J., and LAWSON and COLEMAN, JJ., concur.